Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 40-63, 70 and 71 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 40-63 are allowed in the previous office action.
The applicant amended claim 70 and pointed out that claim 70 no longer recites an “independent invention”. 
The applicant amended claim 71 and pointed out that the U.S. Patent Publication Nos. 2008/0258642 (Patel) and 2012/0182768 (Maslowski), whether considered individually or in any reasonable combination, fail to disclose or suggest an LED desktop item as claimed.
In Patel, an adaptor converts 12 VDC to USB 5VDC. The 12 VDC thus corresponds to the first DC voltage. This 12 VDC first DC voltage of Patel is not used for any existing desk top item functions, and thus Patel requires an extra 12 VDC converter circuit that has no use other than to supply the USB circuit and/or an external 12 VDC adapter. As a result, Patel requires costly additional circuitry in comparison with the invention. Furthermore, Patel’s light source is a “bulb” that is AC powered, i.e., an incandescent bulb. In contrast to the claimed invention, in which DC power is supplied to both the light source and USB charger, Patel supplies AC power to the light source and 12V DC (which still must be down-converted) to the screw in USB unit. This arrangement is fundamentally different than that of the claimed invention. Still further, it is respectfully noted that because the Patel lamp utilized an 110V AC supplied incandescent bulb, there is no possibility of IC control of DC powered LEDs for color changing, brightness changing, and so forth. While the Maslowski publication does disclose DC powered, color changing LEDs, the LEDs are included in an LED bulb that still must be supplied with AC power (through the bulb socket). There is no suggestion of including an AC-DC converter in the lamp for supplying DC power to the LED bulb and a charging circuit, as claimed, nor does Maslowski provide any reasonable motivation to replace the 12V cigarette lighter USB adapter of Patel with a built-in USB port supplied with DC from a circuit that also supplies the LED light source and an integrated circuit with operating power.
Claim 70 has limitations that are similar to those of claim 71, including recitation of a cool and warm white LED.
Thus claims 70 and 71 are patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875